943 F.2d 52
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.S.A. STORER & SONS COMPANY, Petitioner,v.THE OCCUPATIONAL SAFETY & HEALTH REVIEW COMMISSION,Secretary of Labor, Respondents.
No. 91-3147.
United States Court of Appeals, Sixth Circuit.
Sept. 13, 1991.As Amended Sept. 13, 1991.

1
Before MERRITT, Chief Judge, RALPH B. GUY, Jr., Circuit Judge, and SILER, Chief District Judge.*

ORDER

2
On appeal from a final order of the Occupational Safety and Health Review Commission (OSHRC),


3
This cause came on to be heard on the record compiled before the OSHRC, the record of OSHRC proceedings and briefs and oral argument of the parties.  Upon due consideration thereof the court concludes that the findings and decision of the OSHRC are supported by substantial evidence on the record as a whole.


4
It is therefore ORDERED that the final order of the OSHRC in this case be and it hereby is affirmed.



*
 The Honorable Eugene E. Siler, Jr., Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation